               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Joy Eberline, et al.,

                        Plaintiffs,   Case No. 14-cv-10887

v.                                    Judith E. Levy
                                      United States District Judge
Douglas J. Holdings, Inc., et al.,

                        Defendants.

________________________________/

OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
   AMEND AND CERTIFY ORDER FOR INTERLOCUTORY
   APPEAL [81], DENYING MOTIONS FOR LEAVE TO FILE
    AMICUS CURIAE BRIEF [90, 91], AND STAYING CASE

     On October 1, 2018, the Court issued an opinion and order granting

plaintiffs’ motion for partial summary judgment and granting in part and

denying in part defendants’ motion for summary judgment. Eberline v.

Douglas J. Holdings, Inc., 339 F. Supp. 3d 634 (E.D. Mich. 2018). The

Court held that plaintiffs, former students in defendants’ cosmetology

schools, were employees entitled to compensation under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 203, when they clean, do laundry,

and restock products during the clinical training portion of the
defendants’ curriculum. (Id. at 34.) However, the Court found that

plaintiffs were not employees at all other times in the clinical training

program, in part because the Court believed that plaintiffs no longer

dispute this as a result of comments made at oral argument. (Id. at 2.)

Thus, the cross-motions for summary judgment on the cleaning,

laundering, and restocking activities were decided in plaintiffs’ favor,

while summary judgment was granted on the remaining part of

defendants’ motion related to all other aspects of the parties’

relationship.

     The parties filed several motions in response to that order.

Plaintiffs filed a motion for reconsideration, arguing that during oral

argument they did not intend to limit their FLSA claims to time spent

cleaning, laundering towels, and restocking products. (Dkt. 78 at 3.)

Defendants filed a motion to amend and certify the order for interlocutory

appeal and stay the case. (Dkt. 81.) Several would-be amici curiae sought

to file briefs in support of the motion to certify the Court’s order for

interlocutory appeal (Dkts. 90, 91), which plaintiffs oppose. (Dkts. 97, 98.)




                                     2
  I.     Analysis

         A. Certification of Order for Interlocutory Appeal

       A district court shall permit a party to appeal a non-final order

when the court is “of the opinion that such order involves [1] a controlling

question of law [2] as to which there is substantial ground for difference

of opinion and [3] that an immediate appeal from the order may

materially advance the ultimate termination of the litigation . . . .” 28

U.S.C. § 1292(b); see also In re Trump, 874 F.3d 948, 950–51 (6th Cir.

2017); cf. 28 U.S.C. 1291 (stating that courts of appeals usually have

jurisdiction over final orders from district courts). The burden is on the

moving party to show that each requirement of § 1292(b) is satisfied, see

In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2012), and the district

court must “expressly find in writing that all three § 1292(b)

requirements are met,” Couch v. Telescope Inc., 611 F.3d 629, 633 (9th

Cir. 2010); § 1292(b). Such appeals are the exception, however, not the

rule. In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002) (stressing

that “[r]eview under § 1292(b) is granted sparingly and only in

exceptional cases”). Here, all three conditions of § 1292(b) are met and

this is the exceptional case that warrants an interlocutory appeal.


                                     3
              1. Controlling Question of Law

     First, the order turns on a controlling question of law. “A legal issue

is controlling if it could materially affect the outcome of the case.”

Memphis, 874 F.3d at 351 (citing In re Baker & Getty Fin. Servs., Inc. v.

Nat’l Union Fire Ins. Co., 954 F.2d 1169, 1172 n.8 (6th Cir. 1992)). In this

case, the issue is whether cleaning, laundering towels, and restocking

products are activities that may be extracted from the entire relationship

between the parties before examining their overall relationship under the

primary benefit test enunciated in Solis v. Laurelbrook Sanitarium and

School, Inc., 642 F.3d 518 (6th Cir. 2011), because those activities are

“beyond the pale of the contemplated [cosmetology education and

training].” Eberline, 339 F. Supp. 3d at 644–45 (citing Schumann v.

Collier Anesthesia, P.A., 803 F.3d 1199, 1215 (11th Cir. 2015)). This issue

may materially affect the outcome of the case because considering these

activities alone led the Court to grant plaintiffs’ motion for partial

summary judgment. Moreover, should the Court of Appeals disagree with

the Court’s analysis, the Court would need to consider those activities as

a part of the entire relationship between the parties. This would affect

the Court’s earlier analysis, and therefore could affect the outcome of the


                                     4
case. Therefore, the order granting plaintiffs’ motion for partial summary

judgment turns on a controlling question of law.

              2. Substantial Ground for Difference of Opinion

     Second, there is substantial ground for difference of opinion on the

controlling legal issue. Substantial grounds for difference of opinion exist

“when ‘the question is difficult, novel and either a question on which

there is little precedent or one whose correct resolution is not

substantially guided by previous decisions.’” Miedzianowski, 735 F.3d at

384 (citing City of Dearborn v. Comcast of Mich. III, Inc., No. 08-10156,

2008 U.S. Dist. LEXIS 107527, at *7 (E.D. Mich. Nov. 24, 2008)). An issue

is novel “where reasonable jurists might disagree on an issue’s

resolution.” Trump, 874 F.3d at 952 (quoting Reese v. BP Expl., Inc., 643

F.3d 681, 688 (6th Cir. 2011)). The controlling legal issue in the order is

novel and its resolution is not substantially guided by previous decisions.

     It is novel because the Sixth Circuit has not yet had an occasion to

consider whether activities or tasks that are entirely unrelated to the

training or learning situation, and that appear to take unfair advantage

of a student’s need to complete certain requirements, fit within the

Laurelbrook framework. In fact, the Sixth Circuit has not considered an


                                     5
FLSA case in the context of an externship, internship, or other sort of

vocational training program as other circuits have.1 Glatt v. Fox

Searchlight Pictures, Inc., 811 F.3d 528 (2d Cir. 2016); Schumann v.

Collier Anesthesia, P.A., 803 F.3d 1199 (11th Cir. 2015); Benjamin v.

B&H Educ., Inc., 877 F.3d 1139 (9th Cir. 2017); Blair v. Wills, 420 F.3d

823, 829 (8th Cir. 2005); Reich v. Parker Fire Prot. Dist., 992 F.2d 1023

(10th Cir. 1993). Nor has it considered whether cosmetology students can

be employees under FLSA as other circuits have. Velarde v. GW GJ, Inc.,

914 F.3d 779 (2d Cir. 2019); Benjamin v. B &H Educ. Inc., 877 F.3d 1139

(9th Cir. 2017); Hollins v. Regency Corp., 867 F.3d 830 (7th Cir. 2017).

      Relatedly, the issue is not substantially guided by Sixth Circuit

precedent. Laurelbrook had no occasion to consider separating the non-

de minimis tasks that bore no relation to the training or educational

program; there, the plaintiffs chose a Seventh-Day Adventist education,

which “include[d] hands-on, practical training.” 642 F.3d at 531. The

question in Laurelbrook was whether students were entitled to

compensation when they participated in the vocational training portion




      1It has, however, adopted a primary benefit test like the circuits that have
addressed such contexts. See Eberline, 339 F. Supp. 3d at 642.
                                        6
of their education. Id. Nor did Marshall v. Baptist Hospital, Inc., 473 F.

Supp. 465 (M.D. Tenn. 1979), rev’d on other grounds, 668 F.2d 234 (6th

Cir. 1981), consider a limited number of tasks that were beyond the pale

of the expected training program. The entire x-ray trainee program in

Marshall was so deficient that there was no educational value, leading

the court to find the hospital was the primary beneficiary. See 473 F.

Supp. at 476–77. Therefore, there was no reason for the court to consider

extracting those tasks that were entirely unrelated to the educational

goal from the relationship. And although Marshall is cited with approval

by Laurelbrook, id. at 526–28, it is not binding precedent. Thus, there is

no precedent that speaks to whether tasks beyond the pale of the

contemplated training or learning situation must be evaluated with the

rest of the rest of the relationship under Laurelbrook’s primary benefit

test.2



         The Court disagrees with defendants’ characterization of the Court’s analysis
         2

as a “task-by-task determination of a primary benefit.” (e.g., Dkt. 81 at 25). The Court
identified a “threshold question”: whether tasks are within the training or learning
situation. Eberline, 339 F. Supp. 3d at 642–44. A task is only extracted from the
relationship if it is “so far beyond the pale of the contemplated [training or learning
situation] that it clearly [does] not serve to further the goals of the [training or
learning situation].” See id. at 643. And furthermore, plaintiffs must show that the
time spent on those tasks is more than de minimis. See id. Every other aspect of the
relationship is considered within the entire relationship and evaluated under the
primary benefit test. See id. at 643.
                                           7
      Admittedly, other courts disagree with this Court.3 See Velarde v.

GW GJ, Inc., 914 F.3d 779 (2d Cir. 2019); Benjamin v. B &H Educ. Inc.,

877 F.3d 1139 (9th Cir. 2017); Hollins v. Regency Corp., 867 F.3d 830 (7th

Cir. 2017). And the Eleventh Circuit has not yet had an opportunity to

apply Schumann to find that an individual is an employee when he or

she completes tasks beyond the pale of the contemplated training or



       Schumann’s “beyond the pale” language permits an individual to be both a
student and employee under FLSA, Axel v. Fields Motorcars of Fla., 711 F. App’x 942,
946 (11th Cir. 2017) (citing Schumann, 803 F.3d at 1214), creating a pressure-release
valve within the primary benefit test framework. It prevents the odd case of an
institution abusing the holistic nature of the primary benefit test to avoid
compensating students for their labor carrying out tasks that are entirely unrelated
to the training or educational program by offering an otherwise bona fide training or
educational program, but conditioning the students’ completion of the program upon
the fulfillment of those unrelated tasks, along with other legitimate tasks. Nothing
in the Court’s order suggests that if the tasks were within the training or learning
situation, it would not apply Laurelbrook to “determin[e] whether employment
relationship exists in the context of a training or learning situation.” Eberline, 339 F.
Supp. 3d at 641 (emphasis added) (quoting Laurelbrook, 642 F.3d at 529).

      3  Defendants cite Walling v. Portland Terminal Co., 330 U.S. 148 (1947), for
the proposition that “students in professional, occupational, or vocational schools are
not employees.” (Dkt. 81 at 16.) However, this assumes the question in this case—are
plaintiffs students or employees under FLSA? And two cases defendants offer as
examples of disagreement with the Court did not consider administrative, clerical,
janitorial, or menial tasks done by cosmetology students as is the case here. See
Winfield v. Babylon Beauty Sch. of Smithtown, Inc., No. 13-cv-06289, 2018 WL
5298748, at *3 (E.D.N.Y. Mar. 14, 2018) (“Although the plaintiff was responsible for
keeping her workstation clean (another skill tested on the licensing test), she was
never required to do janitorial work or administrative tasks.” (emphasis added)); Lane
v. Carolina Beauty Sys., Inc., No. 6:90CV00108, 1992 U.S. Dist. LEXIS 15338, at *3
(M.D.N.C. July 2, 1992) (noting that a teacher trainee’s responsibilities included
“attending to administrative duties regarding the students and the school,” which
were “part of the required curriculum established by the Board [of Cosmetic Art
Examiners].” (emphasis added)).
                                           8
educational program, but is a student in all other legitimate respects,

though it has reaffirmed Schumann. See Axel, 711 F. App’x at 946 (citing

Schumann, 803 F.3d at 1214) (applying the Glatt primary benefit test).

Substantial ground for disagreement exists.

             3. Materially Advance Ultimate Termination of Litigation

     Third, an interlocutory appeal may materially advance the

termination of litigation. To determine whether “[a]n interlocutory

appeal will materially advance the litigation,” courts consider “if it will

‘save substantial judicial resources and litigant expense.’” U.S. ex rel.

Elliott v. Brickman Grp. Ltd., LLC, 845 F. Supp. 2d 858, 871 (S.D. Ohio

2012) (quoting In re Regions Morgan Keegan ERISA Litig., 741 F.Supp.2d

844, 849 (W.D. Tenn. 2010)). This includes “sav[ing] the parties and the

judicial system substantial resources and expense by avoiding extensive

discovery, motion practice, and potentially a trial.” Newsome v. Young

Supply Co., 873 F. Supp. 2d 872, 879 (E.D. Mich. 2012). This requirement

“is closely tied” to whether the interlocutory order involves a controlling

question of law. Id. at 878 (quoting Comcast, 2008 U.S. Dist. LEXIS

107527, at *7).




                                    9
      An interlocutory appeal may save the Court and parties expense

here. Following the Court’s ruling, the parties must engage in additional

discovery to determine how much time was spent cleaning, laundering

towels, and restocking products. Plaintiffs must also engage in class-

related discovery and seek class certification, as they represent plaintiffs

across several states. This will add significantly to this expense.

Moreover, if the appeal results in reversal, it would remove the need to

address plaintiffs’ motion for reconsideration on the Court’s grant of the

rest of defendants’ motion for summary judgment (Dkt. 78) because all

tasks must be considered part of the parties’ relationship. And a

reevaluation of the motions for summary judgment could lead to the

avoidance of trial—a significant savings for all involved. This is all the

more so because the interlocutory appeal would address a controlling

matter of law. Finally, because there is room for substantial

disagreement, the appeal is not an effort to unduly protract litigation.

Thus, the appeal may materially advance the ultimate termination of

litigation.




                                    10
        B. Appropriateness of Stay

     An order granting defendants permission to file an interlocutory

appeal will not automatically stay the case; the district court must

explicitly stay the case. § 1292(b). The decision to stay a case “ordinarily

rests within the sound discretion of the District Court” as “[t]he power to

stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes in its docket with economy of time

and effort for itself, for counsel and for litigants.” FTC v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014) (citing Ohio Envtl.

Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396

(6th Cir. 1977)). The Court exercises its discretion to stay this case.

     It is appropriate to grant the stay because if the Court is reversed,

the Court’s and the parties’ time and resources spent continuing the

litigation will have been wasted. Additionally, a reversal would render

plaintiffs’ motion for reconsideration on the Court’s grant of defendants’

motion for summary judgment on the parties’ relationship (Dkt. 78) moot

because cleaning, laundering, and restocking products would have to be

considered within the whole relationship. Thus, a stay is appropriate.




                                    11
  II.     Conclusion

        For the reasons set forth above, defendants have met the three

conditions for under § 1292(b). Accordingly,

        Defendants’ motion (Dkt. 81) is GRANTED, and so the motions to

file amicus briefs (Dkts. 90, 91) are DENIED AS MOOT.

        The Court’s Opinion and Order (Dkt. 77) is AMENDED, as Federal

Rule of Appellate Procedure 5(a)(3) requires, to include a statement that

the Court believes the Order involves a controlling question of law as to

which there is substantial ground for difference of opinion and that an

immediate appeal from the order may materially advance the ultimate

termination of the litigation under § 1292(b).

        Furthermore, the case is STAYED pending the United States

Court of Appeals for the Sixth Circuit’s disposition of any timely petition

by defendants according to § 1292(b), and that stay shall continue until

any appellate proceedings relating to that petition have been finally

concluded. This includes a decision by this Court on plaintiffs’ pending




                                    12
motion for reconsideration. (Dkt. 78.)

     IT IS SO ORDERED.

Dated: March 1, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on.
                                         s/Shawna Burns
                                         SHAWNA BURNS
                                         Case Manager




                                   13
